 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10         ROBERT EUGENE BARRY,
                                                             CASE NO. 3:18-cv-06003-BHS-JRC
11                                  Petitioner,
                                                             ORDER TO SHOW CAUSE
12                 v.

13         GARY SIMPSON,

14                                  Respondent.

15

16          The District Court has referred this petition for a writ of habeas corpus to United States

17   Magistrate Judge J. Richard Creatura. The Court’s authority for the referral is 28 U.S.C. §

18   636(b)(1)(A) and (B), and local Magistrate Judge Rules MJR3 and MJR4. Petitioner Robert

19   Eugene Barry, represented by counsel, filed the petition pursuant to 28 U.S.C. § 2254. Because it

20   appears petitioner may not be in custody as required by § 2254, the Court directs petitioner to

21   show cause why the Court should not recommend dismissal of this habeas petition for lack of

22   subject matter jurisdiction.

23

24


     ORDER TO SHOW CAUSE - 1
 1          Pursuant to Rule 4 of the Rules Governing Habeas Corpus Cases Under Section 2254,

 2   when a petition is filed:

 3          The clerk must promptly forward the petition to a judge under the court’s
            assignment procedure, and the judge must promptly examine it. If it plainly appears
 4          from the petition and any attached exhibits that the petitioner is not entitled to relief
            in the district court, the judge must dismiss the petition and direct the clerk to notify
 5          the petitioner.

 6          In order to acquire habeas relief pursuant to § 2254, the petitioner must be “in custody

 7   pursuant to the judgement of a State court . . . .” 28 U.S.C. § 2254(a). Failure to show the

 8   petitioner is in custody deprives the district court of subject matter jurisdiction. Maleng v. Cook,

 9   490 US. 488, 490 (1989). A petitioner is “in custody” when the petitioner “is subject to a

10   significant restraint upon his liberty ‘not shared by the public generally.’” Wilson v. Belleque,

11   554 F.3d 816, 822 (9th Cir. 2009) (quoting Jones v. Cunningham, 371 U.S. 236, 240 (1963)).

12   The Supreme Court has recognized that individuals such as parolees and convicts released on

13   their own recognizance pending sentencing are “in custody” for purposes of habeas corpus.

14   Williamson v. Gregoire, 151 F.3d 1180, 1182 (9th Cir. 1998) (citing Jones v. Cunningham, 371

15   U.S. 236, 243 (1963); Hensley v. Municipal Court, 411 U.S. 345, 351 (1973)). However, the

16   Ninth Circuit has held that “the Washington sex offender law [which requires individuals

17   convicted of certain crimes to register as sex offenders] does not place [a petitioner] ‘in custody’

18   for purposes of federal habeas corpus.” Id. at 1184.

19          Here, petitioner has indicated that his “Place of Confinement” is “Registered sex

20   offender.” Dkt. 1, p. 1. Petitioner has included no other information indicating whether he is

21   physically incarcerated in prison or otherwise restrained pursuant to parole or community

22   custody. Because petitioner has only stated that he is “in custody” because he is a registered sex

23   offender, the Court finds that petitioner has not yet shown he is “in custody” within the meaning

24


     ORDER TO SHOW CAUSE - 2
 1   of § 2254. Thus, the Court finds that it may not have subject matter jurisdiction to make a

 2   determination as to this habeas petition on the merits.

 3          Therefore, it is ORDERED:

 4          Petitioner must show cause on or before February 1, 2019 why the Court should not

 5   recommend his habeas petition be dismissed for lack of subject matter jurisdiction because

 6   petitioner is not “in custody” within the meaning of § 2254.

 7

 8          Dated this 28th day of December, 2018.

 9

10

11                                                         A
                                                           J. Richard Creatura
12
                                                           United States Magistrate Judge
13

14

15

16

17

18

19

20

21

22

23

24


     ORDER TO SHOW CAUSE - 3
